Name: Council Regulation (EEC) No 2088/85 of 23 July 1985 concerning the integrated Mediterranean programmes
 Type: Regulation
 Subject Matter: fisheries;  industrial structures and policy;  EU finance;  regions and regional policy
 Date Published: nan

 27. 7 . 85 Official Journal of the European Communities No L 197/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2088/85 of 23 July 1985 concerning the integrated Mediterranean programmes THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43, 127 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Having' regard to the opinion of the Economic and Social Committee (2), Whereas it is necessary to implement specific Community action for the southern regions of the Community as at present constituted ; whereas such action, of limited duration, must have as its objective the improvement of the socio-economic structures of the said regions, in particular that of Greece, in order to enable them to adjust under the best possible conditions to the new situation brought about by enlargement of the Community ; Whereas the Greek economy is faced with extensive structural adjustments ; Whereas account should be taken of the results and scale of the sectoral schemes already under way ; whereas there is a need, demonstrated by experience, for a planned multiannual approach to national and Community operations in these regions ; whereas it is useful to draw up genuine integrated development programmes, designed and implemented at the rele ­ vant geographical levels in order to improve the socio ­ economic situation of the regions concerned ; Whereas the purpose of these programmes must, taking account of the particular handicaps and special possibilities of the various regions, seek to provide an overall response to the diverse problems facing the regions in question, pursuing three objectives, namely development, adaptation and support for employment and incomes ; Whereas the measures provided for by these programmes are interdependent and complementary and cover all sectors of economic activity, especially agriculture and fisheries ; whereas they must be concerned in particular with the development of small and medium-sized industrial and commercial enter ­ prises and the promotion of new service activities that could help reduce the unemployment problem ; whereas they must take account of the contribution made by new technologies and permit an improve ­ ment of the facilities for energy production , communi ­ cations, training and environment protection, and of infrastrucutre in general ; Whereas these measures are linked to the measures already taken under the socio-structural policies, in particular the Community's regional development policy and the specific sectoral policies, which will continue to cover these regions in the normal way ; whereas the measures envisaged will boost or comple ­ ment the measures already covered by the existing structural Funds ; Whereas these programmes are to be conceived as specific Community action, for a maximum period of seven years, and are to provide the opportunity for a further step towards better coordination of all the structural financial instruments ; Whereas it is necessary to combine, when implement ­ ing the programmes, the flexibility which is necessary in order to meet the real needs of the regions concerned with the stringency which is needed in order to ensure that Community aid depends on the fulfilment of the conditions actually linked to Community aid ; whereas therefore management and executive functions should be delegated to the Commission within a clearly defined set of guidelines and stringent methods should be applied to the evalu ­ ation, monitoring and presentation of the results , (') OJ No C 175, 15 . 7. 1985. (2) Opinion delivered on 29 May 1985 (not yet published in the Official Journal). No L 197/2 Official Journal of the European Communities 27. 7. 85 HAS ADOPTED THIS REGULATION : TITLE I Definition of integrated Mediterranean programmes Article 1 1 . Provision shall be made for specific Community action in favour of the southern regions of the Community as at present constituted. The object of the action will be to improve the socio-economic structures of the regions, in particular that of Greece, in order to facilitate the adjustment of these regions to the new conditions created by the Community's en ­ largement in the best possible conditions. This action shall take the form of a Community contribution to the implementation of integrated Mediterranean programmes, hereinafter referred to as ' IMPs', extend ­ ing over a period not exceeding seven years, submitted to the Commission . 2 . The regions and areas which may benefit under IMPs are listed in Annex I. Article 2 1 . The IMPs shall consist of multiannual operations which are consistent with one another and with the common policies that contribute to the attainment of the objectives set out in Article 1 . 2 . The operations shall relate in particular to invest ­ ments in the productive sector, the creation of infra ­ structures, and better use of human resources . 3 . The operations shall concern the various spheres of economic activity :  agriculture, fisheries and related activities, includ ­ ing the agri-food industries,  energy,  crafts and industry, including building and public works,  services, including tourism. 4. A list of such operations is given in Annex II . Article 3 The following sources of financing may be drawn on for the purpose of IMP implementation :  specific additional resources,  the European Regional Development Fund (ERDF), the European Social Fund (ESF) and the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section, hereinafter referred to as 'the Funds',  loans by the European Investment Bank (EIB) from its own resources and from New Community Instrument (NCI) resources . The use of the specific additional resources must be in conformity with this Regulation . Use of the Funds must be in compliance with the rules peculiar to these sources of financing, particularly as regards eligibility and priority criteria and Commu ­ nity financial participation rates . Article 4 1 . IMPs, as also common policies and other Community measures for the Mediterranean regions in question, shall be formulated and implemented in such a way as to ensure their interrelationship. In particular, operations of an agricultural nature carried out under the IMP shall remain in keeping with the general objectives of production management defined by the common agricultural policy. 2 . Operations under the IMPs shall be mutually complementary and shall be tailored to the character ­ istics of the various regions and areas so as to facilitate integration of the national and Community means used . 3 . Operations under the IMPs may not affect the conditions of competition in such a way as to breach the relevant principles of the Treaty ; they must there ­ fore remain consistent in particular with the principles of coordination of regional aid systems . TITLE II Adoption and implementation of IMPs Article 5 1 . By the end of 1986, France, Greece and Italy shall present the IMPs to the Commission with a view to securing part-financing by the Community. 2 . IMPs shall be drawn up at the relevant geo ­ graphical level by the regional authorities or other authorities designated by each Member State concerned. Their contents shall be as described in Annex III . 3 . The Member States concerned shall keep the Commission informed of the preparation of the various IMPs. 4. The Commission shall provide those Member States which so desire with the necessary technical assistance at the level deemed appropriate . The nature of such assistance and the manner in which it is to be provided shall be determined by mutual agreement between the Member State in question and the Commission . Article 6 1 . The Commission shall examine the IMPs with a view to establishing : 27. 7 . 85 Official Journal of the European Communities No L 197/3  their consistency with this Regulation,  the operations which are to receive Community financial assistance . 2 . In determining the amount of Community assis ­ tance for IMPs account shall be taken, first and fore ­ most, of the actual needs of the various regions and of the economic and social development conditions obtaining in them, priority being given to the least favoured regions and the regions most affected by the consequences of enlargement. Account shall also be taken of :  the usefulness of the operations as determined using the criteria normally applied by the Funds, with regard in particular to productivity, employ ­ ment and incomes,  the size of the relevant Member State's contribu ­ tion to the IMP, to be assessed in relation to its budget constraints and per capita national wealth,  the internal consistency of the plan for coordina ­ ting and mobilizing initiatives in the area covered by the IMP,  the appropriateness of the Community instru ­ ments, aids or loans to the proposed operations, it being understood that the financial means, utilized must be adapted to the object of the operations. Article 7 1 . An Advisory Committee on Integrated Mediter ­ ranean Programmes (hereinafter referred to as the Committee) is hereby set up. It shall adopt its own rules of procedure. The Committee shall consist of representatives of the Member States with the Commission as chairman . The EIB shall be repre ­ sented on the Committee . 2. The draft programme proposed by the Commis ­ sion for each IMP shall be submitted to the Advisory Committee which shall deliver its opinion by a quali ­ fied majority vote . This vote shall take place not later than two months after the draft has been submitted to the Advisory Committee. The programme shall be approved by the Commission upon expiry of this period. If the Committee's opinion is negative, the Commis ­ sion shall amend its initial draft taking into considera ­ tion the Advisory Committee's opinion . The amended proposal shall be submitted to the Advisory Committee . Within a period of one month following this second submission, the Commission shall finally decide on the implementation of the programme. 3 . By way of derogation from the provisions govern ­ ing the composition, role and operation of committees set up under the ERDF and the EAGGF, for the purpose of implementing integrated Mediterranean programmes the Commission, after consultation with the Committee, in accordance with paragraphs 1 and 2, shall approve each IMP and adopt the financial aid under the aforementioned Funds. 4 . When financial aid under the ESF is being consi ­ dered, the Commission shall consult the Committee referred to in Article 124 of the Treaty, in accordance with the provisions governing its powers and opera ­ tion . The Commission shall subsequently adopt the financial aid under the Fund. 5. The Committee shall be kept informed of the implementation of IMPs in the manner provided for in Article 18 . 6 . Commission Decisions approving programmes shall be published in the Official Journal of the European Communities. Article 8 Without prejudice to the specific provisions governing loans from EIB own resources or from NCI resources, the Commission and the EIB shall devise the coordi ­ nation procedures necessary to ensure the consistency of Community financial assistance for the IMPs, throughout the preparation and implementation of the IMPs . Article 9 For each IMP, a Monitoring Committee shall be set up by mutual agreement between the Commission and the Member State concerned. The Committee shall assist the Member State, the regional authority or any other authority designated by the Member State to carry out the IMP. The EIB shall be represented on the Committee . Implementation of the IMPs shall be regulated by programme contracts concluded between the parties concerned (Commission, Member States, regional authority or any other authority designated by the Member States) and setting out their respective commitments . The standard contents of the IMP contracts are speci ­ fied in Annex IV. Programme contracts shall be published in the Official Journal of the European Communities. TITLE III Financial provisions Article 10 1 . The financial assistance for the implementation of IMPs from the Community budget shall take the form of : No L 197/4 Official Journal of the European Communities 27. 7. 85  a contribution of 2 500 million ECU from the Funds,  an additional budgetary allocation of 1 600 million ECU. These sums estimated as necessary shall apply for all the IMPs under current budgetary provisions and in the manner specified in Articles 11 and 12. 2. It is estimated that over the seven-year period, the IMPs could receive loans totalling 2 500 million ECU. 3 . The IMPs submitted by Greece shall qualify under paragraph 1 for an amount of 2 000 million ECU. Article 11 1 . From 1986 to 1992 the financial assistance from the Funds referred to in Article 10 ( 1 ) shall come out of the annual budgetary allocations for the Funds . In the framework of the financial provisions governing them and without prejudice to Article 7, the Funds will continue to operate normally on the basis of a regional policy applicable in the Community as a whole, in accordance with the regulations in force . Increases in real terms accruing to the Funds during the period concerned shall help to finance the IMPs, but without adversely affecting transfers from the Funds to other less prosperous and priority regions. 2. A special budget heading entitled : ' Integrated Mediterranean programmes  additional contribution ' shall be allocated, as part of the annual budget pro ­ cedure, with differentiated appropriations correspond ­ ing to the additional budgetary allocation referred to in Article 10 ( 1 ). granting of aid, with the exception of those concern ­ ing physical limits and unit costs, as measures of the same type in force at the date on which this Regula ­ tion comes into force . 2. The resources of the special budget heading referred to in Article 1 1 (2) may be used in particular for : (a) granting Community assistance over and above the thresholds laid down by the provisions governing the Funds ; (b) intervention measures even outside the geo ­ graphical scope of the Funds and without regard to their respective qualitative and quantitative restric ­ tions ; (c) granting repayable aids for the financing of invest ­ ment in the productive sector. 3 . Loans from EIB own resources or NCI resources shall be granted in accordance with the specific criteria and procedures in use for such aid. Article 13 The rate of Community participation in financing the operations selected under the IMPs may not exceed 70 % of the total cost of the project or operation, whatever the form such assistance may take . However, in the case of infrastructure projects of special interest in the context of an IMP presented by Greece that are part-financed by loans, the overall rate of Community assistance may exceed 70 % . In the case of France and Italy the rate of Community assistance calculated on the basis of budget subsidies must not exceed the maxima applied pursuant to the rates of the Funds in those countries by more than 10 points . With regard to the operations in Italy and in France which are allegedly not covered by one of the Regula ­ tions concerning structural Funds, the IMF subsidy may not exceed the maximum ceiling limit in force for the Regulation of the Regional Fund. Where the rate of Community financing calculated on the basis of budgetary subsidies overruns the maximum in force pursuant to the Regulations of the existing Funds, this overrun may only be obtained from the budgetary resource referred to in Article 11(2). Article 14 With regard to assistance from the Funds, budgetary commitments, advances and payments shall be made, in respect of the portion concerning them, in accord ­ ance with the rules governing each financial instru ­ ment. Article 12 1 . Where financial aid for IMPs is provided by the Funds, the corresponding financial aid shall be granted in the forms laid down by the provisions governing each Fund, without prejudice to Article 7 (2). Financing from the ESF and the ERDF shall be founded in particular on the priorities accorded to integrated operations. By virtue of this Regulation, without prejudice to the provisions of Article 7 (2) of this Regulation, in the context of the budgetary resources of the Guidance Section of the EAGGF, agri ­ cultural measures accepted following examination of IMPs shall constitute common measure for the purposes of Regulation (EEC) No 729/70 (') where they follow the same conditions of eligibility and of (') OJ No L 94, 28 . 4. 1970, p. 13 . 27. 7. 85 Official Journal of the European Communities No L 197/5 Article 15 1 . The assistance from the budget heading referred to in Article 1 1 (2) may be granted only for the financ ­ ing of expenditure effected after the presentation of the IMPs . 2 . The expenditure commitments relating to the budget heading referred to in Article 11 (2), shall be effected within the limits of the sums available, in annual instalments. The first instalment shall be committed as soon as the decision to grant assistance has been taken by the Commission . The commitment of subsequent annual instalments shall depend on the progress made with the programme . 3 . Advances of up to 50 % of the amount of the commitments shall be payable . Article 16 1 . Payment claims in respect of the budget heading referred to in Article 11 (2) shall be submitted to the Commission by the Member State, the regional auth ­ ority, any other authority designated by the Member State including, where appropriate, the natural or legal persons explicitely mentioned in the programme contracts referred to in Article 9 as recipients of Community assistance ; they shall be accompanied by a certificate showing that the operations have actually been carried out and that detailed supporting docu ­ ments exist, and shall contain the following informa ­ tion :  nature of the operations covered by the payment claim,  evidence that the operations were implemented in accordance with the IMPs,  nature and amount of the expenditure incurred in respect of these operations during the period covered by the claim. 2. The Commission shall make the payments to the Member State or to the recipients referred to in para ­ graph 1 . 3 . For a period of three years following the final payment made in connection with the IMP, the Member State or the recipients mentioned in para ­ graph 1 shall keep available for the Commission all the supporting documents relating to IMP expenditure or certified copies thereof. Article 17 1 . The Commission shall be kept informed at all times of the implementation of the IMPs. This infor ­ mation shall be obtained from the documents sent or made available to it by the Member States, and from the monitoring which it carries out on its own initia ­ tive . The nature of these documents and the condi ­ tions governing monitoring operations, in particular the time limits for transmission or verificiation , shall be specified in the contract referred to in Article 9 . 2. The Member States shall take all steps necessary to facilitate the monitoring carried out by the Commission of operations financed under the IMPs, without prejudice to any inspection arranged by the Member States themselves or under Articles 206a and 209 of the Treaty. Such monitoring may take the form of on-the-spot checks or enquiries ; it shall then be carried out at the request of the Commission and with the agreement of the Member State by representatives of the competent authorities of the Member State, accompanied by offi ­ cials of the Commission . 3 . If the information available to the Commission reveals an irregularity or a substantial change as compared with the contract referred to in Article 9 and for which the Commission's approval has not been sought, the provisions relating to the Funds shall apply to the part of the IMP financed by way of one of these Funds . 4 . In the same circumstances, assistance under the budget heading referred to in Article 11 (2) may be suspended, reduced or cancelled by decision of the Commission . In particular, operations in respect of which no payment has been made for two years with no justification being provided by the Member State or by the recipients mentioned in Article 16 ( 1 ) within the periods fixed by the Commission shall be deemed not to have been executed. 5 . Loans from EIB or NCI resources granted within the IMP framework shall continue to be subject to the specific monitoring procedures in use for such aid. TITLE IV Final provisions Article 18 1 . Starting in 1987, the Commission shall each year produce a detailed report on the implementation of the IMPs . It shall cover the financial aspects of their implementation and contain an economic and social assessment of the results obtained. 2. Starting that same year, the Commission shall also draw up each year a statement of all the Commu ­ nity's structural financial resources, showing the proportion of those resources which has been used to implement IMPs . 3 . The reports and statements shall be submitted to the Committee for its opinion, then sent, together with the Committee's opinion, to the European Parliament, the Council and the Economic and Social Committee . Article 19 This Regulation shall enter into force on 1 August 1985 . It shall expire on 31 December 1993 , the final date for commitment for expenditure under IMPs. No L 197/6 Official Journal of the European Communities 27. 7. 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1985. For the Council The President J. POOS ANNEX I GEOGRAPHICAL SCOPE OF THE IMPs FRANCE The regions of Languedoc-Roussillon, Corsica, Provence-Alpes-CÃ ´te d Azur, Aquitaine and Midi ­ PyrÃ ©nÃ ©es C), the departments of DrÃ ´me and ArdÃ ¨che. GREECE The whole of Greece. ITALY The whole of the Mezzogiorno (2), the regions of Liguria, Tuscany, Umbria and Marche (3), the side of the Apennines administered by Emilia-Romagna, and the lagoons of the northern Adriatic between the Comacchio and Marano Lagunara zones (4). (') With the exception of the conurbations of Marseille, Bordeaux and Toulouse and the built-up coastal strip with all-year-round tourist activity where only fisheries and aquaculture measures are possible . (2) With the exception of the conurbations of Rome, Naples and Palermo. The Mezzogiorno includes the whole of Lazio. However, in the case of infrastructure projects, the areas taken into considera ­ tion are those covered by the Cassa del Mezzogiorno (Presidential Decree No 1523 of 30 June 1 967). (3) With the exception of the conurbations of Florence and Genoa and the built-up coastal strip with all-year-round tourist activity, where only fisheries and acquaculture measures are possible . (4) Where only certain aquaculture measures are possible . 27. 7. 85 Official Journal of the European Communities No L 197/7 ANNEX II OPERATIONS CONTRIBUTING TOWARDS THE OBJECTIVES OF THE IMPs (a) In the agricultural sector, depending on the initial situation and the characteristics of the regions and areas concerned, the IMPs may provide for operations aimed at :  converting and restructuring holdings to specialized lines of production and types of land use which are better suited to the prospective needs of the market, including bio-energy, forestry and operations to protect and improve the environment,  modernizing and intensifying certain , above all traditional, lines of production while remaining in keeping with the general objectives of production management defined by the common agricultural policy,  stepping up socio-structural measures intended to : (i) help improve farmers' income by using to the full , and possibly increasing, compensatory allowances, (ii) make' it easier for young people to take up farming, (iii) speed up the modernization and reorientation of production structures,  modernizing rural infrastructures in order to improve living and working conditions,  irrigation,  stock farming,  afforestation and improvement of areas intended for forests,  land improvement, including the infrastructures making this possible,  vocational training (training structures) and agricultural advisory services,  reinforcing and modernizing structures concerned with the marketing and processing of agri ­ cultural and fishery products , in particular those managed by farmers' cooperatives . (b) In the fisheries sector, the IMPs may involve operations aimed at :  restructuring, converting and modernizing part of the fleet,  improving infrastructures and port installations including the biological protection of marine areas and the creation of marine parks ,  expanding aquaculture, including lagoon construction work,  improving storage and processing facilities,  encouraging the sale of fishery products in particular by advertising campaigns,  intensifying research and vocational training and providing technical assistants . (c) In manufacturing and the services sector, the IMPs may involve operations aimed, in particular, at :  creating and expanding small and medium-sized enterprises and craft firms and cooperatives by stepping up measures for which provision has already been made with this objective in mind in the framework of physical investment aids and aids to improve business organization,  encouraging innovation and the application of new technologies in small and medium-sized enterprises , craft enterprises and cooperatives ,  in Greece, facilitating the setting up of new enterprises and the relocation, outside Athens, of those situated in that city,  promoting tourism and improving services, including the transport operations connected with that activity,  encouraging small and medium-sized enterprises to engage in other activities especially those upstream and downstream of farming and of the agri-food industries and those concerned with the use of renewable sources of energy,  strengthening the infrastructures necessary for the expansion of job-creating activities, namely : No L 197/8 Official Journal of the European Communities 27 . 7 . 85 (i) the development of small industrial estates in priority areas, (ii) communications infrastructures linking industrrial estates with the principal networks (road links, telecommunications and information network, energy grids), (iii) infrastructures and facilities directly related to the expansion of tourism, (iv) buildings and large plant required for training and research centres and for technical assistance centres in manufacturing, the services sector, agriculture and the fisheries sector, (v) in the case of Greece, infrastructures in general ; in France and Italy, economic infrastruc ­ tures, in particular in the fields of transport and energy,  improving such infrastructures as will enhance the viability of rural areas . (d) The IMPs also involve operations aimed at enhancing the value of human resources , particularly as regards young people and women :  by strengthening Community assistance for additional vocational training operations capable of promoting and providing a back-up for the activities set out in the IMP (in particular, training of middle management, skill-development training and training to enable individuals to combine their existing occupation with other activities),  by encouraging the gradual introduction of activities intended to prepare the ground for and promote local initiatives in the fields covered by the IMP,  by providing for services integrated with the various stages of vocational training measures (ranging from surveys of the local labour market to action to encourage the taking on of trainees). Where necessary, the provision of such services may be supplemented by arrange ­ ments for monitoring the labour market. ANNEX III CONTENTS OF THE IMPs SUBMITTED BY FRANCE, GREECE AND ITALY The documents submitted by the Member States in connection with the granting of the assistance referred to in the Regulation shall specify :  the geographical area to which they refer,  the socio-economic objectives of the proposed operations in terms of the income, employment, productivity and life-style of the inhabitants of the area,  the dureation of the IMP, which shall be between three and seven years,  the operations to be carried out, having regard to the situation and resources existing in each region and possible changes therein,  the administrative, legislative and financial measures adopted or planned for the purpose of implementing the IMPs submitted,  the consistency with the regional development programmes defined in Regulation (EEC) No 1787/84 (') and with the operations already carried out in the area with assistance from the Community's financial instruments,  the other regional , inter-regional and national operations which the responsible authorities consider they must set in motion on their own initiative in order to achieve the development objectives spelt out in the IMPs. (') OJ No L 169, 28 . 6 . 1984, p. 1 . 27. 7. 85 Official Journal of the European Communities No L 197/9 ANNEX IV PROGRAMME CONTRACT The contract drawn up in respect of each IMP following its examination by the Commission in accordance with Article 9 of the Regulation shall include the following : (a) designation by the Member State of the regional authority or any other authority designated by it to ensure smooth implementation of the IMP, and the composition of the Monitoring Committee responsible for assisting it ; (b) the contribution of the recipients to the machinery for coordinating and mobilizing the initiatives referred to in Article 6 ; (c) a list and the schedule of operations to be financed by the Community ; the conditions governing such financing, in particular the estimated timetable for the contributions from the various Community and national sources ; (d) a description of the arrangements for appraising, evaluating and, more generally, monitoring the operations qualifying for Community assistance, as well as the IMP as a whole, and the obligations arising therefrom for the Member State, the regional authority or any other authority designated by it. These measures shall provide the basis for continuing to grant assistance and for drawing up the annual report on the implementation of the IMPs ; (e) the nature of the information to be supplied by the Member State, the regional authority or any other authority designated by it for the purpose of carrying out the IMP, in order to secure the payment of Community assistance ; (f) designation of the regional or other authorities or the legal or natural persons empowered to receive payments made by the Commission in respect of each of the operations qualifying for Community assistance ; (g) the conditions under which the recipients may draw up clauses supplementary to the contracts .